DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/15/2021.  Claims 26-45 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 09/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent numbers 10,567,215 and 9,860,113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitation, novel and unobvious limitations of "performing, by the first node, a failover configuration to remove the second node from the bus; sending, by the second node, a join request to the first node over an out-of-band network separate from the bus in response to recovering from unavailability; and reconfiguring the bus, by the first node, to enable the second node to communicate on the bus while additional nodes from the plurality of nodes remain connected to the bus in response to receiving the join request from the second node over the out-of-band network," structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 9, 2021